Exhibit 99.1 NEWS RELEASE Attention:Financial Editors Stock Symbols: PGF - TSX PGH - NYSE PENGROWTH EXCEEDS 2 EXPENDITURES AND DELIVERS STRONG RESERVES GROWTH (Calgary, March 3, 2014) - Pengrowth Energy Corporation is pleased to announce its financial and operating results for the fourth quarter and the full year 2013, as well as strong 2013 year-end reserve results. Production for the fourth quarter and the full year 2013 was above guidance, averaging 77,371 barrels of oil equivalent per day (boe/d) and 84,527 boe/d, respectively. The Company entered 2014 with approximately $450 million of cash on hand and the financial capacity to complete construction of the first commercial phase of its Lindbergh thermal bitumen project, with expected first steam in the fourth quarter of 2014 and first oil in early 2015. Improved capital efficiency in the non-thermal business, including an expanded and highly attractive Cardium drilling program in the Lochend and Garrington areas, allowed Pengrowth to achieve strong production and cash flow results in 2013. Pengrowth was able to exceed its 2013 production guidance on capital spending of $696 million, $74 million less than had originally been budgeted. Before adjusting for the impacts of the 2013 asset divestitures, Pengrowth achieved strong reserves growth with: Proved reserves (1P) increasing by 18 percent to 353 million barrels of oil equivalent (MMboe) and Proved plus Probable reserves (2P) growth of seven percent to 547 MMboe. Pengrowth’s differentiated strategy focusing on thermal bitumen is expected to enhance the Company’s sustainability by shifting its production mix towards oil, reducing production decline rates and decreasing capital reinvestment requirements, thereby generating increased free cash flow to support dividends and profitable growth projects. “2013 was a landmark year for Pengrowth, a year in which we set aggressive goals and achieved them. We disposed of approximately $1 billion of non-core assets to fully fund the first commercial phase of the Lindbergh project, received regulatory approval and began construction of the first phase in August. We enhanced the capital efficiency of our non-thermal business and finished the year strongly, with production exceeding guidance, spending $74 million less than budgeted and with $450 million of cash in the bank,” said Derek Evans, President and CEO of Pengrowth. “In 2014, our primary objectives will be to get Lindbergh on stream, on time and on budget, maintain our current dividend, while protecting our balance sheet and continuing to invest efficiently in our non-thermal oil properties. 1 Financial and Operating Highlights: · Pengrowth delivered on its commitments in 2013, including re-positioning its asset portfolio and balance sheet to set itself up for first production from Lindbergh in early 2015, while maintaining a prudent capital structure and dividend plan going forward. · Annual average production of 84,527 boe/d, exceeded guidance and was achieved with a non-thermal capital program that was $74 million less than originally budgeted. · Successfully divesting approximately $1 billion of assets at excellent metrics of approximately $72,000/boe/d allowed Pengrowth to enter 2014 with approximately $450 million cash on hand and an undrawn, committed $1 billion bank facility. · Full year 2013 Funds Flow from Operations of $561 million compared to $539 million in 2012. The four percent increase in funds flow compared to 2012 resulted from higher realized commodity prices. · Pengrowth replaced 211 percent of 2013 production with organic 2P reserve additions, including revisions, of 65 MMboe. · 2P reserve life index (RLI) increased to 17.4 years at year-end 2013, an 18 percent increase from the year-end 2012 RLI of 14.7 years, due primarily to increased reserves at Lindbergh. · 2013 Finding and Development (F&D) cost was $21.96 per boe including changes in Future Development Costs (FDC) for 2P reserves. The 2013 F&D costs, excluding changes to FDC were $10.61 per boe for 2P reserves. · Pengrowth’s three year weighted average Finding Development and Acquisition (FD&A) and F&D costs for 2P reserves were $19.03 per boe and $19.07 per boe, respectively, including FDC ($9.76 per boe and $8.43 per boe, respectively, excluding FDC). · Crude oil and natural gas liquid (NGL) reserves increased to 65 percent of total 1P and 2P reserves, compared to 57 percent and 63 percent of 1P and 2P reserves, respectively, at year-end 2012, as a direct result of focusing capital on oil and liquids-rich projects, particularly the Lindbergh thermal project. · The Lindbergh pilot continues to perform exceptionally well, with production volumes from the two well pairs at February 1, 2014 at approximately 1,900 bbl/d, with an Instantaneous Steam Oil Ratio (ISOR) of approximately 2.0. Total cumulative production from the two pilot wells has now exceeded 1.1 million barrels. · Construction of Lindbergh’s first commercial phase remains on schedule and on budget, with 65 percent of the capital committed or spent as at March 3rd, 2014. · Lindbergh reserves increased significantly, with 70 MMbbl and 49 MMbbl of 1P and 2P reserve additions, including revisions, respectively, due to regulatory approval of the first phase commercial development, further delineation drilling and positive pilot results. At year-end 2013, 1P reserves were 82 MMbbl while 2P reserves stood at 143 MMbbl. Over and above the reserve volumes, the best estimate contingent resources was an incremental 163 MMbbl. 2 Summary of Financial & Operating Results Three months ended Twelve months ended (monetary amounts in millions) Dec 31, 2013 Dec 31, 2012 % Change Dec 31, 2013 Dec 31, 2012 % Change PRODUCTION Average daily production (boe/d) ) (1 ) FINANCIAL Funds flow from operations (1) $ $ ) $ $ 4 Funds flow from operations per share $ $ ) $ $ ) Oil and gas sales including realized commodity risk management (1) $ $ ) $ $ 4 Oil and gas sales including realized commodity risk management per boe $ $ (8 ) $ $ 6 Operating expense (2) $ $ (5 ) $ $ 11 Operating expense per boe $ $ 16 $ $ 13 Royalty expense $ $ ) $ $ (1 ) Royalty expense per boe $ $ 10 $ $ 1 Royalty expense as a percent of sales % Operating netback per boe (1) (2) $ $ ) $ $ 3 Cash G&A expense (1) (2) $ $ ) $ $ (3 ) Cash G&A expense per boe $ $ 5 $ $ (1
